State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 2, 2014                   517925
________________________________

In the Matter of the Claim of
   MICHELLE WEEDEN,
                    Appellant.

SC CHOICE MANAGEMENT CORP./SC
   OF UPSTATE NY, Doing                     MEMORANDUM AND ORDER
   Business as SMOKER'S CHOICE,
                    Respondent.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Lahtinen, J.P., Stein, Egan Jr., Lynch and Clark, JJ.

                             __________


     Michelle Weeden, Sidney Circle, appellant pro se.

      Kalter, Kaplan, Zeiger & Forman, Woodbourne (Ivan Kalter of
counsel), for SC Choice Managment Corp./SC of Upstate NY,
respondent.

      Eric T. Schneiderman, Attorney General, New York City
(Linda D. Joseph of counsel), for Commissioner of Labor,
respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed November 20, 2012, which, among other things, ruled
that claimant was disqualified from receiving emergency
unemployment compensation benefits because she voluntarily left
her employment without good cause.
                              -2-                517925

      Claimant had previously worked for the employer, and
returned to its employ in January 2011 as a district manager.
Claimant resigned from that position in May 2011, and thereafter
received federally-funded emergency unemployment compensation
(hereinafter EUC) benefits (see Pub L 110-252, tit IV, § 4001 et
seq., 122 US Stat 2323; Matter of Strujan [Commissioner of
Labor], 111 AD3d 1239, 1239 [2013]). The Unemployment Insurance
Appeal Board ultimately disqualified claimant from receiving
benefits on the ground that she voluntarily left her employment
without good cause and charged her with a recoverable overpayment
of EUC benefits. Claimant now appeals.

      We affirm. Substantial evidence supports the Board's
decision that claimant lacked good cause to leave her employment
(see Matter of Malone [Commissioner of Labor], 117 AD3d 1306,
1306 [2014]; Matter of Morales [Argosy Intl., Inc.–Commissioner
of Labor], 117 AD3d 1277, 1277 [2014]). The Board was free to,
and did, reject claimant's disputed testimony that she resigned
as a result of unaddressed harassment by her supervisor
(see Matter of Morales [Argosy Intl.,Inc.–Commissioner of Labor],
117 AD3d at 1277-1278). Claimant's other complaints amounted to
dissatisfaction with her pay and general working conditions,
which did not constitute good cause for her resignation (see
Matter of Tineo [Commissioner of Labor], 117 AD3d 1307, 1308
[2014]; Matter of Tanvir [New York City Health & Hosps.
Corp.–Commissioner of Labor], 87 AD3d 773, 774 [2011]).

      Further, "claimant was afforded a sufficient opportunity to
present proof in support of her claim" despite the refusal of the
Administrative Law Judge to consider testimony of dubious
relevance regarding her prior work with the employer (Matter of
Lieber [Ross], 46 NY2d 867, 868 [1979]; see Labor Law § 622 [2];
Matter of Valentin [American Museum of Natural History–Roberts],
103 AD2d 919, 919 [1984]).

      Lahtinen, J.P., Stein, Egan Jr., Lynch and Clark, JJ.,
concur.
                        -3-                  517925

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court